                            UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF WISCONSIN


EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION,
                      Plaintiff(s),

                            v.                                       TELEPHONE CONFERENCE
                                                                          Case No. 17-C-70
WAL-MART STORES EAST, LP,
                                      Defendant(s).


HONORABLE WILLIAM C. GRIESBACH presiding                                            Time Called: 10:33 am
Proceeding Held: July 26, 2021                                                   Time Concluded: 10:49 am
Deputy Clerk: Lori                                                                         Tape: 072621

Appearances:

    Plaintiff(s):      Justin Mulaire and Richard Mrizek

    Defendant(s):      George Burnette and Warren Buliox

The Court addresses final entry of judgment and inquires as to other equitable relief.
Mr. Mulaire anticipates various non-monetary remedies (policy changes, personnel training, reinstatement, record
keeping/reporting, etc.) in addition to lost wages.
The Court inquires as to calculated back wages.
Mr. Mulaire does not have the total at his fingertips, anticipates mid-five figures. Counsel informs the Court that
the parties anticipate working with opposing counsel to agree on stipulations as to lost wages.
Mr. Buliox agrees that counsel will work together as to equitable relief and back pay issues.
Mr. Buliox requests the Court to set dates further out, so the parties have time to meet and confer on those issues.
The Court addresses Rule 50 and Rule 59 motions.
The parties can submit letters with case law as discussed.
The Court adopts the dates as set in [238] Letter for equitable relief.
Briefing schedule for Equitable Relief: Motions due 8/27/2021, Responses due 10/1/2021, and Replies due
10/15/2021.




                Case 1:17-cv-00070-WCG Filed 07/26/21 Page 1 of 1 Document 240
